EXECUTION COPY MOTOR VEHICLE CONTRACTS PURCHASE AND SALE AGREEMENT by and between CONSUMER PORTFOLIO SERVICES, INC., as Seller/Servicer and CALT SPE, LLC, as Purchaser Dated as of September 26, 2008 TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS Section 1.01 Definitions Section 1.02 General. ARTICLE II PURCHASE AND SALE OF CONTRACTS Section 2.01 Purchase and Sale of Contracts, Certificates and Other Assets. Section 2.02 Closing the Purchase and Sale. Section 2.03 Deliverables at the Closing. Section 2.04 Servicing Transfer. Section 2.05 Payment of Aggregate Purchase Price; Purchase Price Adjustment. ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.01 Purchaser Representations and Warranties. Section 3.02 [Reserved]. Section 3.03 Seller/Servicer’s Representations and Warranties Section 3.04 Representations and Warranties Concerning Contracts. ARTICLE IV
